ALLOWABILITY NOTICE

Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim (claim 1), and specifically does not show that the fins are “a plurality of anisotropic, pressure-aligned graphite, diamond, and metal composite fins”.
The closest prior art of record is “Getz” and “Sung” in the manner set forth in the previous Office action. 
In summary, Getz discloses anisotropic fins made of graphite only. 
While Sung indeed teaches graphite-aluminum-diamond composite, Sung teaches that the idea behind adding diamond to the composite is to neglect the anisotropic properties of the graphite (See at least Sung Par. 0059 & 0077) so if one where to add diamond to the fins in Getz, the fins would no longer be anisotropic (i.e. they would behave isotropically). This is further evidenced by the amounts of diamond and aluminum relative to the amounts of graphite taught in Sung (See Sung’s Par. 0045; 50% diamond and 50% aluminum) whereas the claim requires 45-70% graphite and up to 10% diamond with the balance in aluminum or copper.
Therefore, and as persuasively argued by Applicant, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitation as claimed in claim 1, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763